DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
In claim 9, line 2, “the pot module” lacks antecedent basis.  
Claim 16 is missing from the claim set. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gurin (9,986,697).
With respect to claim 1, Gurin teaches a hydroponics apparatus (Figs. 1A-12G) comprising: a housing (Fig. 1A); two or more channels (53.1 and 53.2) provided vertically on one side of the housing to be spaced apart from each other (Figs. 1A-1B and 5A-5D); brackets (52) coupled to the channels (Figs. 1A-1B and 5A-5D); and cultivation modules (10) seated on the brackets (Figs. 1A-1B and 5A-5D), wherein a plurality of cultivation modules is fitted and coupled to each other to have an extended form and water channels are formed to communicate with each other (Figs. 1A-1B and Fig. 4B), the cultivation modules in the extended form are coupled to each channel and seated through a plurality of brackets disposed in a horizontal direction (Figs. 1A-1B and 4A-4B), and the plurality of brackets are coupled to the channels so that heights are gradually increased or decreased from one-side bracket in the horizontal direction to the other bracket in the horizontal direction to form an inclination of the water channel (column 7, line 57-column 8, line 13).  
As for claim 2, Gurin teaches wherein the cultivation modules in the extended form are disposed with two or more multiple layers (Figs. 1A and 7A).  
As for claim 3, Gurin teaches wherein two or more cultivation modules in the extended form are disposed in parallel on at least one layer among the multiple layers (Figs. 1A and 7A).  
As for claim 4, Gurin teaches wherein the cultivation module (10) includes a base formed to have an opened upper portion and have a water channel formed therein in a longitudinal direction, and a cover disposed to cover the upper portion of the base (Fig. 4B).  
As for claim 5, Gurin teaches wherein the water channel includes a first area formed on a bottom surface of the base in a longitudinal direction and second areas formed at both sides of the first area to be inclined downward toward the first area (Figs. 4B and 7A-7B).  
As for claim 6, Gurin teaches wherein the base further includes a water through hole (65.1) formed in an end of the water channel and ribs (ribs at edges of 65.1 in Fig. 4B) disposed at both sides of the water through hole in the base to converge toward the water through hole (Fig. 4B).  
As for claim 7, Gurin teaches further comprising: a drainage module (20) connected to one end of the cultivation modules in the extended form, wherein the drainage module includes a flow path portion that is through-formed in a vertical direction so that water or a nutrient solution of the upper end is introduced into the upper portion and discharged to the lower portion (Figs. 2A, 7A, 8A and 9).  
As for claim 8, Gurin teaches wherein the drainage module is disposed in each of the plurality of layers, and the drainage module of the upper layer and the drainage module of the lower layer are connected to each other through a pipe (pipe is formed within 20 and then drops water into lower 20) to form a drop-type drain path (Figs. 8A-8B).  
As for claim 9, Gurin teaches wherein the cover includes at least one opening (67) formed along a longitudinal direction of the cover so that a pot module (11) is inserted and a grip portion (edges of 67) formed to partially protrude from both sides along the longitudinal direction of the cover (Figs. 4A-4B).  
As for claim 10, Gurin teaches wherein a plurality of openings are symmetrically formed with respect to the center between one end and the other end of the cover in the longitudinal direction (Fig. 4A).  
As for claim 15, Gurin teaches further comprising: a light source module emitting light to the cultivation modules (Figs. 3A-3B).  
As for claim 17, Gurin teaches wherein the light source module is disposed on a lower surface of the cultivation module (Figs. 3A-3B and 11).  
As for claim 19, Gurin teaches further comprising: a sensing module sensing at least one of temperature, humidity, and luminance in the housing; and a control panel controlling the water amount and the light amount supplied to the cultivation modules (column 8, line 64-column 9, line 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin in view Yorio et al. (2016/0360712).
With respect to claims 11-14, Gurin teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein a plurality of openings are asymmetrically formed with respect to the center between one end and the other end of the cover in the longitudinal direction (claim 11); wherein the channel includes a plurality of fastening grooves in a longitudinal direction, and the bracket includes an insertion protrusion inserted into the fastening groove at one side (claim 12); wherein the insertion protrusion is formed to protrude into a '-' shape on one side of the bracket (claim 13); wherein the bracket further includes a buffer portion formed concavely in an area where the insertion protrusion starts to protrude (claim 14).  
As for claim 11, Yorio also drawn to hydroponics apparatuses, teaches wherein a plurality of openings are asymmetrically formed with respect to the center between one end and the other end of the cover in the longitudinal direction (Fig. 3A).  
As for claim 12, Yorio teaches wherein the channel includes a plurality of fastening grooves in a longitudinal direction, and the bracket includes an insertion protrusion inserted into the fastening groove at one side (paragraph 36-37 and Fig. 3A; *note that the rack system described and shown in Fig. 3A is very well-known in the art to include the claimed features).
As for claim 13, Yorio teaches wherein the insertion protrusion is formed to protrude into a '-' shape on one side of the bracket (paragraph 36-37 and Fig. 3A; *note that the rack system described and shown in Fig. 3A is very well-known in the art to include the claimed features).  
As for claim 14, Yorio teaches wherein the bracket further includes a buffer portion formed concavely in an area where the insertion protrusion starts to protrude (paragraph 36-37 and Fig. 3A; *note that the rack system described and shown in Fig. 3A is very well-known in the art to include the claimed features).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the asymmetry and rack of Yorio in the hydroponic apparatus of Gurin, in order to provide flexibility and easy assembly. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gurin in view Vail et al. (2018/0213735).
With respect to claims 18, Gurin teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein in the light source module, LED packages emitting white light and light at bands of 650 nm to 670 nm are alternately mounted, and the number of LED packages emitting the white light is greater than the number of LED packages emitting the light of 650 nm to 670 nm (claim 18).  
As for claim 18, Vail also drawn to hydroponic apparatuses, teaches wherein in the light source module, LED packages emitting white light and light at bands of 650 nm to 670 nm are alternately mounted, and the number of LED packages emitting the white light is greater than the number of LED packages emitting the light of 650 nm to 670 nm (paragraph 115 and Fig. 19-21).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the light of Vail in the hydroponic apparatus of Gurin, in order to provide an efficient light source to optimize photosynthesis for specific growing requirement (paragraph 99 of Vail). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        5/6/2022